Knowlton, J.
The plaintiff and a man called Pat were engaged in moving cotton in the defendant’s cotton house. Pat was on the top of a pile of cotton bales in a room about sixty feet long and forty feet wide, and the plaintiff was on the floor near the bottom of the pile; they were moving the cotton out towards the door. The space was about half filled with cotton. The work was simple, both of the men were familiar with it, *223and neither of them could be supposed by the defendant to need instructions in regard to it. As the plaintiff was rolling a bale of cotton with his back towards Pat, another bale, which was thrown down by Pat, struck him and broke his leg.
The only ground on which the plaintiff seeks to hold the defendant is that its superintendent, Robinson, who was eating his breakfast not far away from the pile when the accident happened, had told Pat a short time before to “ throw down cotton.” The plaintiff testified differently in different parts of his testimony as to whether the order to throw down cotton was given when Robinson first ordered them to do this work, or later just before the bale came down. However that may have been, the order can only be interpreted as directing Pat to throw down cotton in a proper way, and in a proper place, and not as telling him to throw it down upon the plaintiff when he was standing underneath. It cannot properly be interpreted as a direction to throw down a particular bale in a particular way, without regard to the plaintiff’s safety.
The burden being upon the plaintiff, we do not find that there was evidence of any order of the superintendent that was more than a command or request to hurry on the work in a proper way, or which made the superintendent or his employer responsible for Pat’s negligence in throwing down the bale upon the plaintiff. Exceptions overruled.